DETAILED ACTION
This action is in response to the application filed 30 September 2019.
Claims 1-5 are original.
Claims 1-5 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation and Examiner’s comments on the claims
Please consider the following:
“The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination and reexamination, the claims are given the broadest reasonable interpretation consistent with the specification.” – MPEP 904.01
‘During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."’ – MPEP 2111
“The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable 
Claim 1 recites a collection of four steps. Each step, as claimed, appears to be independent of any other step, i.e. there is no step which makes a reference where the reference necessarily finds basis in another step. Similarly, step 31) of step 4 sets a nomenclature of parameters labeled “U” with 0, 1, or 2 subscript positions; however, no other claim limitation makes reference to the parameters. Accordingly, step 31) appears to be independent of any other step and the step itself does not appear to require any action. Similarly, step 32) of claim 4 sets conventions for a “collection of comments S”; however, no other claim limitation makes reference to the parameters. Accordingly, step 32) appears to be independent and the step itself does not appear to require any action. Similarly, step 41) and 42) include parameters named “E” (with 1 or 2 subscript positions) and “E’” (with 1 subscript position); however,  no other claim limitation makes reference to the parameters. Accordingly, steps 41) and 42) appear to be independent of the remaining claim limitations. The parameters “T”, “T’”, and “T0” found in claim 5 are similarly independent.
Claims 3-5 elaborate on steps 2-4 of claim 1. These claims mix a description of an assumed mathematical nature (itself) with a description of a process to be carried out in view of the assumptions, i.e. the claims are a mix of axiomatic statements (mathematical assumptions) and algorithmic statements (operations to be performed). The claimed manner of combination of axiomatic statements and algorithmic statements in some cases makes interpretation difficult as discussed further below in rejections under 35 USC §112. For example claim 3 (as discussed further below in rejections under 35 USC §112) recites “supposing there being n evaluation parameters that rank the parameters {ai}, i=1,2,…,n in a layer in descending order of importance i} may be reordered to form the set {ã}]; however, the presumptive step has not been explicitly claimed.
Among claims 1 and 3-5, many references are made to “parameters” and “evaluation parameters” and the terms “parameters” and “evaluation parameters” are used to refer to possibly differing sets of parameters. For example claim 3 refers to a set of “parameters” named “{ai}” and a set of “evaluation parameters” named “{ã}” while claim 4 (depending from claim 3) refers to a set of “the” “evaluation parameters” which are referenced as “Li”. Further, claim 4 refers to sets of “evaluation parameters of each level” named “U” divided/subdivided into three types of “layer parameters”. More briefly, the claims use the terms “parameters” and “evaluation parameters” when referring to differing sets of parameters and appear to rely on an assumed context to distinguish the bases to which references are being made.
To summarize the claims include a mix of a description of the assumed mathematical nature and a description of operations; and the claims use the same terms to refer to differing elements. Further, the claimed subject matter is a mix of independent portions which are not clearly linked.
Please note that ‘"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim"’ [MPEP 2111.01 II] In the interest of compact 
It is respectfully submitted that, since the claimed invention is a method, that (in general) many of the issues may be resolved if the steps are claimed in terms of operations (in an algorithmic manner) and that, if necessary, axiom/assumption-type statements be expressed as conditions precedent upon the elements to be operated upon (e.g. using “wherein …” rather than using non-operational verbs such as “supposing” or “establishing”). Further it is recommended that a distinguishing nomenclature be used to distinguish between the various “parameters” and “evaluation parameters” (for example, if two occurrences of “parameters” are distinguishable [e.g. one is the result of an operation on the other] then have each occurrence explicitly recite an accompanying distinct name).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “(2) calculating relative importance of parameters through a KLEE method”; however, the specification does not provide guidance on those characteristics which are necessary for a method to be characterized as a “KLEE method”. The specification does provide a particular example of a KLEE method [it is analogous to the language of claim 3]. In the prior art, a “DARE technique” is disclosed (see KLEE, ALBERT J. "The role of decision models in the evaluation of competing environmental health alternatives." Management Science 18, no. 2 (1971): pp B-52 to B-67) and a procedure described in the specification is similar; however, there is no guidance in the specification as to which characteristics of the method disclosed in specification qualify the method as a “KLEE method”. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. For the purposes of further examination, any manner of “calculating relative importance of parameters” will be considered as a “KLEE method”. Claims 2-5 inherit this deficiency of claim 1 without resolving it and is rejected under the same reasoning. Claim 3 further specifies step (2) of claim 1; however, there are clarity issues with claim 3 as well (see further rejections under 35 USC §112 below).

Further regarding claim 1, the claim recites “(4) determining a state level of a power transformer through a cloud model”; however, the specification does not provide guidance on those characteristics which are necessary for a model to be characterized as a “cloud model”. The specification does provide a particular example of a cloud model [it analogous to the language of claim 5]; however, there is no guidance as to which characteristics of the model disclosed in specification qualify the model as a “cloud model”. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. For the purposes of further examination, any Claims 2-5 inherit this deficiency without resolving it and are rejected under the same reasoning. Claim 5 further specifies step (4) of step 1; however, there are clarity issues as well (see further rejections under 35 USC §112 below).

Further regarding claim 3, the claim recites “21) supposing there being n evaluation parameters that rank the parameters {ai}, i=1,2,…,n in a layer in descending order of importance {ãi},i=1,2,…n; 22) after the order rearrangement, …”. There are at least three clarity issues pertaining to the “parameters” and “rearrangement” as combined in the claim.
First, “the parameters {ai}, i=1,2,…,n” lacks antecedent basis. Claim 1 (from which claim 3 depends) includes “an evaluation parameter”, the parameters corresponding to “collecting parameter data”, and the parameters corresponding to “calculating relative importance of parameters” which as claimed in claim 1 are not necessarily the same “parameter(s)” [see discussion herein above in the section “Claim Interpretation”]. It is not clear as to which of the parameters of claim 1 are the parameters comprising the set named “{ai}, i=1,2,…,n”. For the purposes of further examination, it is assumed that any of the parameters of claim 1 may be the parameters labeled {ai}.
Second, it is not clear what action is required for “supposing”, i.e. “supposing” appears to be used in the sense of “assuming there are” or “letting there be” which requires no action. In other words step 21) appears to be the statement of an axiom or assumption rather than requiring any action. For the purposes of further examination, it is assumed that no action is required for supposing but rather that the supposing step is nominal in that it establishes the number “n” and labels for two set of parameters, i.e. {ai} and {ãi}.

To summarize, Steps 21) presents an axiom-type statement while step 22) assumes that an [unclaimed] action has been taken in view of the axiom. Further the subject upon which the assumed action is taken suffers antecedent basis issues which compound the clarity issues. Accordingly, it is not clear as to what actions comprise the steps and one of ordinary skill in the art would not be apprised as to the scope of the claim. Claims 4-5 inherit these deficiencies of claim 3 without resolving them and are rejected under the same reasoning.

Further regarding claim 3, the claim recites (at step 22) “the parameters being compared in terms of importance and quantified for presentation, setting the parameters as ãi and ãi-1 with relative importance being represented by the weights wi and wi-1 of the corresponding parameters, then the importance Ri of evaluation parameters being as follows: wi-1 = Ri-1 ⨉ wi, i=2,…,n”. There are at least three associated clarity issues.
First, on its face, the limitation implies three operations “being compared”, “quantified”, “setting”; however, the final operation of “setting” as claimed appears to be a statement of how the “being compared” and “quantified” occur. In other words, the final “setting” operation appears to incorporate the “being compared” (i.e. the relative importance by weight) and “quantified” (i.e. the weights [themselves] being quantifications of the parameters).  Accordingly, it is not clear as to what is required for “being compared in terms of importance and quantified for presentation” that goes beyond what is accomplished when performing the operation of “setting …”. For the purposes of further examination, it is assumed that if the 
Second, it is not clear as to which parameters are the bases of the references to “the parameters”, “the corresponding parameters”, and “evaluation parameters”. Claim 1 (from which claim 3 depends) includes “an evaluation parameter”, the parameters corresponding to “collecting parameter data”, and the parameters corresponding to “calculating relative importance of parameters” which as claimed in claim 1 are not necessarily the same “parameter(s)” [see discussion herein above in the section “Claim Interpretation”]. In addition, step 21) of claim 3 introduces “n evaluation parameters” named “{ã},i=1,2,…n” and “the parameters {ai}, i=1,2,…,n” [see immediately preceding rejection of claim 3 for clarity issues associated with these parameters]. For the purposes of further examination, it is assumed that any previously recited parameters may be the basis for each of “the parameters”, “the corresponding parameters”, and “evaluation parameters”.
Third, there is insufficient antecedent basis for the limitations “the ambiguity and probability”, “the weights wi and wi-1” and “the importance Ri” in the claim.
To summarize, the limitations of step 22) are associated with three apparent operations; however, it appears that the first two operations (“being compared … and quantified”) are part of a statement of intent while the limitations associated with the third operation (“setting …”) comprise the comparison and quantification itself. Further the subjects upon which the operation is taken suffers issues regarding references to “parameters” and “evaluation parameters” as well as antecedent basis issues, each of which compounds the clarity issues. Accordingly, it is not clear as to what actions comprise the step and one of ordinary skill in the art would not be Claims 4-5 inherit these deficiencies of claim 3 without resolving them and are rejected under the same reasoning.

Further regarding claim 3, the claim recites “a point in space that best represents this qualitative concept”; however, the specification provides no guidance as to a manner of determination of the relative phrase “the best”. Note, in particular, that this is applied to a “qualitative concept” and accordingly appears to incorporate not only a relative notion of “best” but also a subjective assessment (i.e. an assessment which may vary according to individual opinion – see MPEP 2173.05 IV). Accordingly, one of ordinary skill in the art would not be able to ascertain the scope of the claim. Claims 4-5 inherit these deficiencies of claim 3 without resolving them and are rejected under the same reasoning. For the purposes of further examination, it is assumed that any point in space may be considered a reference point and the reference point is the point that “best represents …”.

Further regarding claim 3, the claim recites (at step 23) “benchmarking Ri, obtaining Li after processing Ri, setting the last evaluation parameter Ln as the reference, and making Ln=1, then calculating the processed value of the previous evaluation parameters from the end to the first through, the method being below: [equation omitted]”. There are at least three clarity issues with this step.
First, there is insufficient antecedent basis for the limitations “the last evaluation parameter Ln”, “the previous evaluation parameters”, and “the method” in the claim.
Second, the “obtaining Li” and “calculating … through, the method below” appear to constitute the same operation. This appears to be a statement of intent followed by the operation 
Third, it is not clear as to what constitutes “benchmarking” and “processing Ri”. On its face a benchmark is a comparison; however, the claim puts forth no criteria for comparison nor describes matter against which the benchmarking is performed. Additionally, the remaining claim limitations do not appear to rely on the benchmarking, i.e. there is no reference to a result of benchmarking. For the purposes of further examination it is assumed that the calculation of the Ri via the equation of step 22) constitutes the benchmarking and processing of Ri.
For the reasons given above, it is not clear as to what operations comprise the step and one of ordinary skill in the art would not be apprised as to the scope of the claim. Claims 4-5 inherit these deficiencies of claim 3 without resolving them and are rejected under the same reasoning.

Further regarding claim 3, the claim recites (at step 24) “the processed Li, i =1,2,…,n being superimposed, and then Li being divided by the sum of superimposition, thereby calculating the normalized weight of each evaluation parameter, and the calculation method of normalized weight being as follows: [equation omitted]”. There are at least two clarity issues with this step,
First, similar to what has been previously discussed, it is not clear as to the basis for the reference of “each evaluation parameter” and for the purposes of further examination it is assumed that any previously recited parameters may be the basis for “each evaluation parameter”.
i and the calculation of weights is simply each of the Li divided by the sum of the Li (i.e. a normalization operation). The specification uses language similar to the claim; however, does not make clear what constitutes the operation of superimposing. Further, the mathematical expression itself (i.e. the equation) does not appear to rely on any operations beyond those of division and summation; and thus provides no guidance as to what constitutes superimposing. For the purposes of further examination it is assumed that calculation of the normalized weight which satisfies the equation of step 24 necessarily comprises superimposing the Li.
For the reasons given above, it is not clear as to what operations comprise the step and one of ordinary skill in the art would not be apprised as to the scope of the claim. Claims 4-5 inherit these deficiencies of claim 3 without resolving them and are rejected under the same reasoning.

Further regarding claim 4, the claim recites (at step 31) “based on the established transformer evaluation parameter system, establishing the evaluation parameters of each level: U ={U1,U2,…, Un} representing the target layer parameters, and Ui representing the i-th parameter of the target layer parameter U : Ui ={Ui1,Ui2,…, Uin}being the factor layer parameter, Uij representing the j-th parameter of the factor layer parameter Ui, wherein i=1,2,…,nf, nf is the number the factor layer parameters, j =1, 2,…, np is the number of parameter layer parameters”. There are at least two clarity issues associated with this step.

Second, there is insufficient antecedent basis for the limitations of “the evaluation parameters of each level”, “the target layer parameters”, “the factor layer parameters”, and “the number of parameter layer parameters” in the claim.
For the reasons given above, it is not clear as to what operations comprise the step and one of ordinary skill in the art would not be apprised as to the scope of the claim. Claim 5 inherits these deficiencies of claim 4 without resolving them and is rejected under the same reasoning.

Further regarding claim 4, the claim recites (at step 32) “the collection of comments S”, “the expression of an expectation Exi”, “the qualitative comment”, and “this qualitative concept”. There is insufficient antecedent basis for each of these limitations in the claim. Claim 5 inherits these deficiencies of claim 4 without resolving them and is rejected under the same reasoning.

Further regarding claim 4, the claim recites “the expression of an expectation Exi and an entropy value Eni of the qualitative comment being:

    PNG
    media_image1.png
    124
    180
    media_image1.png
    Greyscale

… cmax = max{Ex1,Ex2,…,Exn}, cmin = min{Ex1,Ex2,…,Exn}” which presents circular dependencies for which there is no apparent resolution, i.e. it is not clear as to what operations are performed to satisfy the equations. Consider, for example, determining a value for Ex1. In order to determine the value one must know both cmin and cmax; however, to determine either of cmin and cmax requires the value of Ex1 itself. This is true for any of the Exi. More briefly, the mathematical expressions indicate that values for the set Exi are to be determined in terms of the values of the set Exi itself and there are no other conditions which may be used to resolve the ambiguity. This extends to the Eni since the Eni require the values of the Exi via cmin and cmax. Accordingly, it is not clear as to what operations comprise the step and one of ordinary skill in the art would not be apprised as to the scope of the claim. Claim 5 inherits these deficiencies of claim 4 without resolving them and is rejected under the same reasoning.

Further regarding claim 5, there is insufficient antecedent basis for the limitations of “the position of the cloud's center of gravity”, “the n dimensional cloud model”, “the degree of deviation”, “the position vector of the n dimensional cloud's center of gravity”, “the normalized cloud's center of gravity vector Tg”, “the weighted deviation degree”, “the comprehensive deviation degree”, and “the evaluation level range of the comment collection” in the claim.

Further regarding claim 5, steps 41) and 42) rely on parameters “Ex1, Ex2, …, Exn” and “En1, En2, …, Enn” which, as discussed for claim 4, suffer clarity issues. Accordingly, steps 41) 

Further regarding claim 5, similar to what has been previously discussed, there are various references to the “parameters” or “evaluation parameters” and it is not clear as to which bases are the subjects of the references. Similarly, in steps 43) and 44) references are made to “the cloud(‘s)”; however, there may be “n” cloud models (see line 2 of page 19) as well as an “n dimensional cloud” and a “comprehensive cloud”, so it is not clear as to which cloud is “the cloud”. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim.

Further regarding claim 5, steps 43) and 44) use variables labeled “T”, “a”, and “b” (with 0 or 1 subscript positions and 0 or 1 superscript positions) along with two multiplication operators (both represented as “⨉”) in a manner such that it is not possible to discern the rank of the quantities (e.g. scalar, vector, matrix) or the nature of the operations. For example, each of “a”, “ai”, “b”, and “bi” are described as “vector”; however, the equations for “T” and “Ti” suggest that “a” is some composition of vectors “ai” (e.g. a matrix) [likewise for “b” and “bi”] which in turn appears to contradict that T=(T1,T2,…Tn) where the Ti are vectors. This, also appears to be incompatible with the equations for “θ” and “θ’”, the latter of which is to be compared to “the evaluation level range of the comment collection” which [there is an antecedent basis issue, but] presumably is the scalar range [0,1] (see step 32 of claim 4).  Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim.

Further regarding claim 5, the claim recites (at step 43) “specifically, Ti = ai⨉bi, i =1,2,…, n , a represents a position vector of the cloud's center of gravity, b represents a height vector of the cloud's center of gravity, ai represents a position vector of the cloud model of the i-th evaluation parameter, and bi represents a height vector of the cloud model of the i-th evaluation parameter, that is, the normalized weight of the evaluation parameter is obtained through the step (2)”. The “normalized weight” of the phrase following “that is” appears to be a reference to the “Wi” of claim 3 [which presents an elaboration on step (2) of claim 1]; however, the phrase preceding “that is” has no apparent connection to the normalized weight. In other words, the limitations imply a equivalence relation between T, a, b, Ti, ai, bi, and the “normalized weight” [that is the latter phrase is re-expressing the former]; however, the nature of the similarity/equivalency between T, a, b, Ti, ai, bi, and the “normalized weight” cannot be discerned from the language. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 

Regarding claim 4:
Please consider the following:
(A) The breadth of the claims:
Step 31 establishes a nomenclature for parameters divided in to three levels; however, the so-divided parameters are not referenced in any of the remaining claim limitations. Accordingly, the scope of the claim would appear to include the application of the method to any system divided into three levels.
Step 32 establishes that comments are “set” (associated with) terms indicating a condition and associated with a range [0,1]; however, the so-set comments are not referenced in any of the remaining claim limitations. Accordingly, the scope of the claim would appear to include the application of the method to any system having comments associated with a condition and a range of [0,1].
Step 32 also includes equations which have clarity issues for which is no apparent resolution. Accordingly, the limiting effect on claim scope cannot be determined.
(B) The nature of the invention:
The claimed invention is a method for determining a state of a power transformer based on quantitative (objective) information and qualitative (subjective) information by, in part, transforming the qualitative information into quantitative information and obtaining a 
 (C) The state of the prior art:
As noted for factor (B), the prior art of record demonstrates that known methods have this same general nature as the invention of the instant application.
(D) The level of one of ordinary skill:
The instant disclosure and prior art of record indicate that one of ordinary skill in the art would understand the nature of the tests used to collect data for power transformer evaluation (e.g. dissolved gas analysis) and methods of processing such data.
(E) The level of predictability in the art:
The specification indicates that a related method allows for “a reliable state evaluation system under certain conditions, but does not take into consideration the randomness of faults” and that another related method may find and predict “the potential fault of the transformer, but the calculation is complicated” (see instant specification at [0002]) and the prior art of record also demonstrates that methods having the same general nature are able to evaluate the state of a power transformer.
(F) The amount of direction provided by the inventor:
The description of the claimed invention found in the specification departs little from the claim language itself. The majority of the specification comprises two recitations which depart little from the claim language itself (see [0004]-[0048] and [0052]-[0094]). Where it does depart from the claim language, the differences are minor and do not little to clarify the link between the claimed elements or resolve the ambiguities found in the claims, i.e. the disclosure does not remedy the deficiencies discussed in view of the claim language itself.

Also, as discussed above in regards to clarity, the equations of step 32 present a circular dependence for which there is no apparent resolution and there is no clear guidance as to how to determine the values Exi and Eni in view of the circular dependence.
As shown in the preamble of claim 4, the claim elaborates on step (3) of claim 1 where step (3) of claim 1 is independent of the remaining steps. Claim 4 does not elaborate in a manner which establishes a relationship with step (4) [inherited from claim 1], i.e. the relationship between the limitations of claim 4 and the “determining a state level of a power transformer through a cloud model” [the ultimate result of the process] is not found in the claim nor in the specification.
To summarize, the guidance provided in the application does not establish relationships between the steps (or elements thereof) in a manner such that one of ordinary skill in the art could begin with the collection of data and follow the remaining steps to achieve the result of a state level of a power transformer.

The specification provides a “case analysis” at [0095]-[00111]; however, the analysis only makes general reference to the steps of claim 1 rather than providing a detailed step-by-step analysis. More briefly, the example, although showing tables of numerical results, is only summary in nature as regards how the number are obtained.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Considering elements (A)-(G) above, it is primarily the factors discussed in element (F) which would prevent one of ordinary skill in the art from making and using the claimed invention. The case analysis [discussed in element (G)] does little to mitigate these factors. One may conclude, from the factors discussed in elements (A)-(E), that one of ordinary skill in the art would understand the nature of the problem of evaluating transformers and understand that methods treating qualitative and quantitative data may be used for evaluating transformers. Further, one of ordinary skill in the art would understand the fundamentals underpinning the approaches to such problems (e.g. testing, data collection and processing) and understand that these may be used to successfully evaluate transformers. However, in view of the lack of description for the connection between the claimed elements further confounded by the circular dependence found in step 32, it is found that the description is not enabling for one of ordinary skill in the art to make and use the claimed invention without undue experimentation.

Regarding claim 5:
The claim inherits the limitations of claim 4 and the associated deficiencies and is rejected under the same reasoning.

Further regarding claim 5:
Please consider the following:
(A) The breadth of the claims:
Similar to what was discussed for claim 4, claim 5 presents clarity issues for which there is no apparent resolution [see discussion under 35 USC §112 (b) regarding parameters T, Ti, a, ai, b, and bi and the mathematical operations labeld “⨉”]. Accordingly, the scope of the claim cannot be determined.
Factors (B)-(E) and (G):
The findings for the factors are the same as those discussed for claim 4.
 (F) The amount of direction provided by the inventor:
The description of the claimed invention found in the specification departs little from the claim language itself. The majority of the specification comprises two recitations which depart little from the claim language itself (see [0004]-[0048] and [0052]-[0094]). Where it does depart from the claim language, the differences are minor and do not little to clarify the link between the claimed elements or resolve the ambiguities found in the claims, i.e. the disclosure does not remedy the deficiencies discussed in view of the claim language itself.
Similar to what was discussed for claim 4, the description of the relationship between claimed elements is lacking. The primary linkage comes from the use of the terms “parameters” and “evaluation parameters” which, as previously discussed, are interpreted to be only a general link which may refer to any previously recited parameters. The variables labeled “E” in steps 41 and 42 appear to be a reference to those found in claim 4 which suffer a circular dependency issue as previously discussed.
⨉” (i.e. of the various parameters labeled “T” some are labeled “vector”; however, for the remaining T the guidance provided by the equations and text is lacking).
To summarize, the guidance provided in the application does not establish relationships between the steps (or elements thereof) in a manner such that one of ordinary skill in the art could begin with the collection of data and follow the remaining steps to achieve the result of a state level of a power transformer.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Considering elements (A)-(G) above, it is primarily the factors discussed in element (F) which would prevent one of ordinary skill in the art from making and using the claimed invention. The case analysis [discussed in element (G)] does little to mitigate these factors. One may conclude, from the factors discussed in elements (A)-(E), that one of ordinary skill in the art would understand the nature of the problem of evaluating transformers and understand that methods treating qualitative and quantitative data may be used for evaluating transformers. Further, one of ordinary skill in the art would understand the fundamentals underpinning the approaches to such problems (e.g. testing, data collection and processing) and understand that these may be used to successfully evaluate transformers. However, in view of the lack of description for the connection between the claimed elements further confounded by the lack of guidance regarding the rank of parameters “T” and mathematical operations labeld “⨉” [steps 43 .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a method comprising a collection of steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “selecting an evaluation parameter” and “establishing a power transformer evaluation parameter system” which is a process that may be carried out mentally with or without physical aid, e.g. thinking of or writing down Table 1 at [0055] of the specification [see MPEP 2106.04(a)(2) III].
The claim recites “calculating relative importance of parameters through a KLEE method” which is a mathematical calculation, e.g. step 22 of claim 3 [see MPEP 2106.04(a)(2) I].

The claim recites “establishing a collection of comments” which is a process that may be carried out mentally with or without physical aid, e.g. the “setting”[s] of step 32 of claim 4 [see MPEP 2106.04(a)(2) III].
The claim recites “determining a state level of a power transformer through a cloud model” which is a process that may be carried out mentally with or without physical aid, e.g. a comparison as for step 45 of claim 5 [see MPEP 2106.04(a)(2) III].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea.
Step 2A – prong two:
The claim recites “power transformer state evaluation method” which only generally links the claim to a field of use and does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim recites “collecting parameter data” which is insignificant extra-solution activity in the form of data gathering and does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)].
Considering the claim as a whole, the steps are independent of one another [see claim interpretation herein above]; accordingly, the combination is merely a collection of independent steps which does not integrate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:

The insignificant extra-solution activity is in the form of data gathering; however, no particular manner of data gathering is specified. Accordingly, the manner of data gathering may include well-known, routine, and conventional manners of data gathering, e.g. receiving data over a network or retrieving information in memory. Accordingly, the data gathering does not amount to significantly more than the judicial exception itself.
Considering the claim as a whole, the steps are independent of one another [see claim interpretation herein above]; accordingly, the combination is merely a collection of independent steps which does not amount to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “wherein the power transformer evaluation parameter system in the step (1) comprises a target layer, a factor layer and a parameter layer, and the target layer is a transformer state; the factor layer involves three items, comprising an oil chromatographic analysis, an electrical test, and an oiling test; the parameter layer involves 12 items, comprising hydrogen content, acetylene content, total hydrocarbon content, methane content, absorption ratio, polarization coefficient, winding dielectric loss, core leakage current, breakdown voltage, micro-water in oil, oil dielectric loss, and furfural content” however, this does not change the nature of “establishing a power transformer evaluation parameter system" such that it is other 
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 3:
Examiner’s note: Claim 3 is an elaboration on step (2) of claim 1.
The claim recites “supposing there being n evaluation parameters that rank the parameters {ai}, i=1,2,…,n in a layer in descending order of importance {ã},i=1,2,…n” which is descriptive of the nature of the problem rather than requiring any action [see claim interpretation and rejections under 35 USC §112(b)]; accordingly, this does not change the nature of step 2 such that it is other than an abstract idea.
The claim recites “after the order rearrangement” [and it is assumed that a rearrangement operation is required, see rejections under 35 USC §112 (b)]; however, this is, for example, a comparison of elements to determine the order which is a mental process which may be carried out with or without physical aid.
The claim recites “the parameters being compared in terms of importance and quantified for presentation, setting the parameters as ãi and ãi-1 with relative importance being represented by the weights wi and wi-1 of the corresponding parameters, then the importance Ri of evaluation parameters being as follows:
wi-1 = Ri-1 ⨉ wi, i=2,…,n;
23) benchmarking Ri, obtaining Li after processing Ri, setting the last evaluation parameter Ln as the reference, and making Ln=1, then calculating the processed value of the previous evaluation parameters from the end to the first through, the method being below:

    PNG
    media_image2.png
    68
    268
    media_image2.png
    Greyscale

24) the processed Li, i =1,2,…,n being superimposed, and then Li being divided by the sum of superimposition, thereby calculating the normalized weight of each evaluation parameter, and the calculation method of normalized weight being as follows:

    PNG
    media_image3.png
    87
    238
    media_image3.png
    Greyscale
” which [under the assumptions taken, see rejections under 35 USC §112 (b)] is a mathematical calculation.
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis – i.e. where the judicial exception as clarified by claim 3 is also a judicial exception in the form of an abstract idea.

Regarding claim 4:
Examiner’s note: Claim 4 is an elaboration on step (3) of claim 3 [ultimately inherited from claim 1].
The claim recites “based on the established transformer evaluation parameter system, establishing the evaluation parameters of each level: U ={U1,U2,…, Un} representing the target layer parameters, and Ui representing the i-th parameter of the target layer parameter U : Ui ={Ui1,Ui2,…, Uin}being the factor layer parameter, Uij representing the j-th parameter of the factor layer parameter Ui, wherein i=1,2,…,nf, nf is the number the factor layer parameters, j =1, 2,…, np is the number of parameter layer parameters” which is descriptive of the nature of the problem rather than requiring any action [see claim interpretation and rejections under 35 USC 
The claim recites “setting the collection of comments S to {normal, caution, abnormal, hazard}, setting the collection of comments S to be in a range [0, 1], and the expression of an expectation Exi and an entropy value Eni of the qualitative comment being:

    PNG
    media_image1.png
    124
    180
    media_image1.png
    Greyscale

specifically, i =1,2,…, n, the expectation Exi being a point in space that best represents this qualitative concept, and the entropy value Eni being used to measure the ambiguity and probability of the qualitative concept, cmax = max{Ex1,Ex2,…,Exn}, cmin = min{Ex1,Ex2,…,Exn}” which [under the assumptions taken, see rejections under 35 USC §112 (b)] is a mathematical calculation.
Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis – i.e. where the judicial exception as clarified by claim 4 is also a judicial exception in the form of an abstract idea.

Regarding claim 5:
Examiner’s note: Claim 5 is an elaboration on step (4) of claim 4 [ultimately inherited from claim 1].
The claim recites “41) establishing a cloud model of quantitative parameters, wherein
for the quantitative evaluation parameters, the cloud model of the parameters in the transformer evaluation parameter system is established based on the method below:

    PNG
    media_image4.png
    140
    600
    media_image4.png
    Greyscale

wherein, i ∈ [1, n];
42) establishing a cloud model of qualitative parameters, wherein
for qualitative evaluation parameters, refer to historical operation data, and establish a cloud model through expert scoring, as follows:

    PNG
    media_image5.png
    122
    360
    media_image5.png
    Greyscale

43) calculating a cloud's center of gravity vector of a comprehensive cloud, wherein
each evaluation parameter in the system corresponds to a cloud model, therefore, the n evaluation parameters correspond to n cloud models, when the evaluation parameters are changed, the comprehensive cloud changes, causing the position of the cloud's center of gravity to change, and the center of gravity of the n dimensional cloud model is expressed by an n dimensional comprehensive cloud's center of gravity vector T:
T=(T1,T2,…,Tn)=a⨉bT
specifically, Ti = ai⨉bi, i =1,2,…, n , a represents a position vector of the cloud's center of gravity, b represents a height vector of the cloud's center of gravity, ai represents a position vector of the cloud model of the i-th evaluation parameter, and bi represents a height vector of the cloud model of the i-th evaluation parameter, that is, the normalized weight of the evaluation 
T'=(T1’,T2’,…,Tn’)
44) finding the degree of deviation, wherein under an ideal state, the position vector of the n dimensional cloud's center of gravity is a=(Ex10,Ex20,…,Exn0), and height vector therof is b=(b1,b2,…,bn), so that the comprehensive cloud's center of gravity vector T0 =a⨉bT =(T10,T20,…,Tn0) is obtained under ideal conditions, and the cloud's center of gravity vector is normalized to obtain the normalized cloud's center of gravity vector Tg:
Tg=(T1g,T2g,…,Tng)
the weighted deviation degree θ is obtained by the following equation:

    PNG
    media_image6.png
    60
    140
    media_image6.png
    Greyscale

the comprehensive deviation degree θ' is:

    PNG
    media_image7.png
    61
    134
    media_image7.png
    Greyscale

wherein, θ' is a deviation degree of an upper level, θi is a deviation degree of a lower level” which [under the assumptions taken, see rejections under 35 USC §112 (b)] is a mathematical calculation.
The claim recites “45) determining an evaluation result, wherein a state level of the power transformer is determined based on a corresponding relationship between the calculation result of the comprehensive deviation degree and the evaluation level range of the comment collection in the transformer evaluation parameter system” which is a process that may be carried out mentally with or without physical aid, e.g. a comparison.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (LIAO, RUIJIN, YIYI ZHANG, HANBO ZHENG, LIJUN YANG, KE WANG, AND SHAKEEL AKRAM. "A condition assessment model of oil-immersed transformers using cloud and matter element integrated method." Przeglad Elektrotechniczny 89 (2013): 142-146).

Regarding claim 1, Liao discloses a power transformer state evaluation method (title: “A Condition Assessment Model of Oil-immersed Transformers”), comprising the steps of:
(1) selecting an evaluation parameter, establishing a power transformer evaluation parameter system (P142:¶3: “To deal with these problems, in this paper, an assessing model, including DGA data, electricity testing data and oil testing data, is established as the assessing model in the second section.”; P142:fig 1 and P143:¶1: “As shown in Fig. 1, a three layers index system named the tree model is established. The left layer named the target layer is the evaluation outcome of transformer condition. The middle layer called the factor layer describes different parts of transformer. The right layer named the root layer is a partition of the factor layer.”) and collecting parameter data (P142:¶3: “including DGA data, electricity testing data and oil testing data”; P143:¶2: “Since different indexes have different dimension or magnitude, the data preprocessing of indexes must be done before condition assessment” EN: the data must be collected to for “preprocessing”; P145:Table 4 and ¶3: “The preventative testing data, which are acquired from a 220kV transformer in an electric company in China, are shown in Table 4.”);
(2) calculating relative importance of parameters through a KLEE method (P144:right:¶2: “Therefore, in this paper, some questionnaire surveys are given to five experts to decide the relative importance degree of each index in the same factor level.” EN: expert decision is calculating relative performance under the assumptions listed in rejection under 35 USC §112 (b).), and then deriving the weight of each parameter (P144:right:¶2: e.g. “After that, a subjective approach called analytic hierarchy process (AHP) is applied to determine weights [18]. The weight information is shown in Table 3. If the measurement of the ith index is missing, revised weight information is calculated by (8). [eq 8]”);
(3) establishing a collection of comments (P143:Table 1, eq 3, and ¶6: “In the assessing grades, gn is defined as the evaluation grade (n = 1, …, N, N = 5 in this paper). The assessing grades are related to maintenance purposes and the set of distinct grades can be defined as (3). The relationships between the grades and maintenance strategy are shown in Table 1. [eq 3].”); and
(4) determining a state level of a power transformer through a cloud model (P144:eq 10 and P145:¶1: “By synthesizing the weight of the factors and Kj (P), the total condition of transformer G can be calculated as (10).” EN: the “grade” is interpreted as “state level”. See also The testing examples at PP145-146, where each concludes with a statement of the grade, i.e. “To obtain the condition assessment result of the transformer, (10) is applied for synthesizing the factor conditional information which is show in (12). The condition of the transformer G is shown in (13).” And “According to the calculation, obviously, the overall condition of transformer is in the condition of g4 and the maintenance strategy is that maintenance and testing should be done later to the transformer.” And “By contrast, as the proposed method is implemented in the evaluation framework, the result of condition assessment is clear in (16) and the rate of the misevaluation mentioned above is inclined to a little probability.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to claim 1 above, and further in view of the teachings of Liao and the disclosure of Liang (LIANG, YONGLIANG, KE-JUN LI, LIN NIU, JIANGUO ZHAO, WEI-JEN LEE, ZHAOHAO DING, JINGGUO REN, AND HONGXIA GAO. "An integrated three-level transformer condition assessment model based on optimal weights and uncertainty theory." In 2013 IEEE Industry Applications Society Annual Meeting, pp. 1-7. IEEE, 2013).

Regarding claim 2, Liao discloses the power transformer state evaluation method according to claim 1, wherein the power transformer evaluation parameter system in the step (1) comprises a target layer, a factor layer and a parameter layer, and the target layer is a transformer state; the factor layer involves three items, comprising an oil chromatographic analysis, an electrical test, and an oiling test; the parameter layer involves 12 items (P142:fig 1 and P143:¶1: “As shown in Fig. 1, a three layers index system named the tree model is established. The left layer named the target layer is the evaluation outcome of transformer condition. The middle layer called the factor layer describes different parts of transformer. The right layer named the root layer is a partition of the factor layer.” EN: The “DGA” layer of fig 1 is “dissolved gas analysis” [see abstract] which is interpreted as an oil chromatographic analysis. The root layer of fig 1 is interpreted as “parameter layer”. As seen in fig 1, there are 15 items in the parameter layer and accordingly it involves 12 items [plus three more]), comprising (see P142:fig 1) hydrogen content, acetylene content, total hydrocarbon content, polarization coefficient (“polarization index”), winding dielectric loss, breakdown voltage, micro-water in oil (“humidity content”), oil dielectric loss, and furfural content (P142:fig 1).
Among the parameters of fig 1, Liao does not explicitly disclose methane content, absorption ratio, or core leakage current.
However, Liao teaches absorption ratio as an alternative parameter (P143:top: “For example, as the same as the polarization index, the absorption ratio influences the condition of the winging”) and methane content as parameter data obtained during testing (P145:Table 4).
Further, Liao teaches that the parameters chosen for evaluation are an engineering decision (P143:top: “The diagnostic mechanism of a transformer is complicated because there are a lot of indexes reflecting the condition of the transformer. However, all the indexes shall not be selected into the index system because some indexes reflect the same condition of transformer part. For example, as the same as the polarization index, the absorption ratio influences the condition of the winging. Furthermore, if too many indexes are selected to the index system, it will cause low feasibility for engineering application. By contrast, little indexes system cannot reflect the condition of transformer accurately. Consequently, in order to achieve an appropriate evaluation system, preventive tests and the mature detective means at present are selected to the index system [15] – [17].”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Liao in view of the further teachings of Liao to 
And Liang teaches core leakage current (P2:fig 1 and P6:Table IX: “Core earthing current” is interpreted as core leakage current, i.e. the current from core to ground.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Liao in view of the further teachings of Liao to include “methane content” and “absorption ratio” among the parameters in the method that meets the need of transformer evaluation (i.e. from Liao at abstract: “If there is a potential fault in the transformer it may cause a power failure even a catastrophe. Therefore, it is important to assess the condition of the transformer accurately and to make some relative maintenance to minimize the risk of premature failure”) since this amounts to a choice from a finite number of identified predictable solutions (i.e. the parameters found in the Liao and Liang disclosures) with a reasonable expectation of success (i.e. as indicated by Liao at P143 [cited above] showing that some number (not too many and not too few) of parameters is chosen to achieve “an appropriate evaluation system”).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to claim 1 above, and further in view of Klee (KLEE, ALBERT J. "The role of decision models in the evaluation of competing environmental health alternatives." Management Science 18, no. 2 (1971): pp B-52 to B-67).

Regarding claim 3, Liao discloses the power transformer state evaluation method according to claim 1, wherein the specific method of the step (2) is as follows:
21) supposing there being n evaluation parameters that rank the parameters {ai}, i=1,2,…,n in a layer in descending order of importance {ã},i=1,2,…n (P142:fig 1 and P143:¶1: “As shown in Fig. 1, a three layers index system named the tree model is established. The left layer named the target layer is the evaluation outcome of transformer condition. The middle layer called the factor layer describes different parts of transformer. The right layer named the root layer is a partition of the factor layer.” EN: As seen in fig 1, there are 15 items in the parameter layer and thereby supposing n=15. The claimed labeling of the parameters is a nominal limitation which does not distinguish over the prior art. See also rejections under 35 USC §112(b).).
Liao does not explicitly disclose 22) after the order rearrangement, the parameters being compared in terms of importance and quantified for presentation, setting the parameters as ãi and ãi-1 with relative importance being represented by the weights wi and wi-1 of the corresponding parameters, then the importance Ri of evaluation parameters being as follows:
wi-1 = Ri-1 ⨉ wi, i=2,…,n;
i, obtaining Li after processing Ri, setting the last evaluation parameter Ln as the reference, and making Ln=1, then calculating the processed value of the previous evaluation parameters from the end to the first through, the method being below:

    PNG
    media_image2.png
    68
    268
    media_image2.png
    Greyscale

24) the processed Li, i =1,2,…,n being superimposed, and then Li being divided by the sum of superimposition, thereby calculating the normalized weight of each evaluation parameter, and the calculation method of normalized weight being as follows:

    PNG
    media_image3.png
    87
    238
    media_image3.png
    Greyscale
.
However, Klee teaches the parameters being compared in terms of importance and quantified for presentation, setting the parameters as ãi and ãi-1 with relative importance being represented by the weights wi and wi-1 of the corresponding parameters, then the importance Ri of evaluation parameters being as follows:
wi-1 = Ri-1 ⨉ wi, i=2,…,n (PB-59:¶2 to B-60:¶2:Tables IV and V and accompanying text: e.g. “Once these ratios are determined by the evaluator, the values of the factor weights are fixed on a ratio scale.” EN: As seen in the tables, the relations between the Wi and Ri satisfy the claimed relation, i.e. R is the ratio of wi-1/wi.);
23) benchmarking Ri, obtaining Li after processing Ri, setting the last evaluation parameter Ln as the reference, and making Ln=1, then calculating the processed value of the previous evaluation parameters from the end to the first through, the method being below:

    PNG
    media_image2.png
    68
    268
    media_image2.png
    Greyscale
(PB-60:¶2: ‘The intiger " 1 " is entered in the K-column opposite the last factor. The remaining K-values are formed by the product of its predecessor and the R-value opposite it in a sort of "zigzag" route up the table (e.g., the next-to-last element in the K-column, 1.3, was formed by multiplying the 1.0 below it by the 1.3 to its left; the preceding if-column element, 3.25, was formed by multiplying the 1.3 below it by the 2.5 to its left, etc.).’)
24) the processed Li, i =1,2,…,n being superimposed, and then Li being divided by the sum of superimposition, thereby calculating the normalized weight of each evaluation parameter, and the calculation method of normalized weight being as follows:

    PNG
    media_image3.png
    87
    238
    media_image3.png
    Greyscale
(PB-60:¶2: “Although the K-values could be used as factor weights directly, it is useful to convert them such that they sum to one. Accordingly, the K-column is summed (to obtain 6.54), and the W-column obtained by dividing each member of the K-column by this sum.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Liao in view of the teachings of Klee to include “the parameters being compared in terms of importance and quantified for presentation, setting the parameters as ãi and ãi-1 with relative importance being represented by the weights wi and wi-1 of the corresponding parameters, then the importance Ri of evaluation parameters being as follows: wi-1 = Ri-1 ⨉ wi, i=2,…,n; 23) benchmarking Ri, obtaining Li after processing Ri, setting the last evaluation parameter Ln as the reference, and making Ln=1, then calculating the processed value 
    PNG
    media_image2.png
    68
    268
    media_image2.png
    Greyscale
 24) the processed Li, i =1,2,…,n being superimposed, and then Li being divided by the sum of superimposition, thereby calculating the normalized weight of each evaluation parameter, and the calculation method of normalized weight being as follows: 
    PNG
    media_image3.png
    87
    238
    media_image3.png
    Greyscale
“ by substituting Liao’s use of the “analytic hierarchy process” (AHP) for determining weights with the “Decision Alternative Ratio Evaluation” (DARE) method of determining weights since it is a substitution of one known element (the DARE weight determination) for another (the AHP weight determination) to yield a predictable result (weight assignments to parameters).
As regards the claimed “after the order rearrangement” [that is, assuming a rearrangement step, see rejections under 35 USC §112 (b)]  Klee teaches that the ordering is arbitrary as long as the importance assigned by the decision maker is consistent (PB61:¶1: “Although the order of listing the factors or alternatives in the tables is arbitrary (except where noted), it is assumed that the decisionmaker is quantitatively consistent in his judgments (e.g., if A is 2 tames as important as B, and if B is 3 times as important as C, then to be consistent, A must be 6 times as important as C). This seldom occurs in practice, however. A check on quantitative consistency can be obtained by a repetition of the analysis, rearranging the factors in a random manner to a different order.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Liao and Klee further in view of the teachings of Klee to 
	
Regarding claims 4-5, in view of the clarity issues, the scope of these claims cannot be determined and the claims are not rejected over the prior art. The examiner notes that the prior art of record does not present equations in the same mathematical form as the equations found in claims 4 and 5.

Conclusion
Claims 1-5 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210003640 A1	HE; Yigang et al.
Discussing combining transformer analysis data using weighting associated with a deep belief network
US 6928861 B1	Rice; Norman
Discussing combining qualitative and quantitative data for electrical equipment analysis (including transformer analysis).
GAO, HE, YING SUN, KEJUN LI, QIONG ZHOU, GENGSHUO LIU, AND HUA GE. "An insulation condition assessment method of transformer based on set pair 
Discussing transformer insulation assessment using a hierarchical system with pairwise comparison and a clustering.
HE, YIGANG, MING CHEN, AND ZHANG DABO. "Transformer condition assessment based onA. J. Klee method and extension hierarchy." Power System Protection and Control 21 (2018) , abstract and references only, 3 pages
Abstract and references only. Two co-inventors listed as co-authors.
WANG, TAO, LIQUN SHANG, AND XIANMIN MA. "Application of cloud model and matter element theory in transformer fault diagnosis." In 2018 IEEE 3rd Advanced Information Technology, Electronic and Automation Control Conference (IAEAC), pp. 2089-2092. IEEE, 2018.
Discussing transformer evaluation using “matter element theory” (also used by Liao) and a “cloud model”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128